ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 05-173, concluding that JOHN S. CONROY, IV, of BURLINGTON, who was admitted to the bar of this State in 1980, should be reprimanded for violating RPC 1.15(b) (failure to promptly deliver funds), RPC 1.15(d) (failure to comply with Rule 1:21-6) and Rule 1:21-6 (attorney recordkeeping requirements);
And the Disciplinary Review Board further having concluded that respondent should be required to submit to the Office of Attorney Ethics quarterly reconciliations of his attorney books and records for a period of two years;
And good cause appearing;
It is ORDERED that JOHN S. CONROY, IV, is hereby reprimanded; and it is further
ORDERED that respondent shall submit to the Office of Attorney Ethics quarterly reconciliations of the books and records maintained pursuant to Rule 1:21-6 for a period of two years, and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.